Trumbull App. No. 99-T-0020. This cause is pending before the court as an appeal from the Court of Appeals for Trumbull County. Upon consideration of appellee’s motion to vacate this court’s order to stay judgment of March 24,1999, or motion for release on an appellate bond,
IT IS ORDERED by the court that the motion to vacate be, and hereby is, granted, and the motion for stay granted on March 24,1999 is vacated.
IT IS FURTHER ORDERED by the court that Samuel White be released on personal recognizance.
F.E. Sweeney, Cook and Lundberg Stratton, JJ., dissent.